Case:19-01209-MER Doc#:1 Filed:08/07/19               Entered:08/07/19 10:38:56 Page1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                              )
                                    )                Case No. 18-19009 MER
TAMMIE DEE ANN RICHARDSON,          )                Chapter 7
                                    )
                Debtor.             )
____________________________________)
                                    )
JARED C. WALTERS,                   )                Adv. Proc. No.
chapter 7 trustee,                  )
                                    )
                        Plaintiff,  )
v.                                  )
                                    )
UNITED STATES DEPARTMENT OF         )
HOUSING AND URBAN                   )
DEVELOPMENT,                        )
                                    )
                        Defendant.  )


                                         COMPLAINT


      Plaintiff Jared C. Walters, chapter 7 trustee, by and through his counsel, Wadsworth Garber
Warner Conrardy, P.C., for his Complaint, states and alleges as follows:

                                JURISDICTION AND VENUE

       1.     The Court has subject matter jurisdiction over this adversary proceeding pursuant to
28 U.S.C. § 1334(b) and (e).

         2.    This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (F).

         3.    Venue in this district is proper under 28 U.S.C. § 1409(a).

       4.     This adversary proceeding is commenced pursuant to Rule 7001(1) of the Federal
Rules of Bankruptcy Procedure.

         5.    Plaintiff consents to entry of final orders and judgment by the Bankruptcy Court.
Case:19-01209-MER Doc#:1 Filed:08/07/19                   Entered:08/07/19 10:38:56 Page2 of 3




                                   GENERAL ALLEGATIONS

      6.      Plaintiff Jared C. Walters is the duly appointed chapter 7 trustee (the “Trustee”) of the
bankruptcy estate of Tammie Dee Ann Richardson, Case No. 18-19009 MER.

       7.      Defendant United States Department of Housing and Urban Development (“HUD”) is
a Cabinet of the United States of America.

       8.      Tammie Dee Ann Richardson (“Debtor”) filed a voluntary petition for relief under
chapter 7 of the Bankruptcy Code on October 16, 2018 (the “Petition Date”).

        9.     Property of the bankruptcy estate includes Debtor’s fee simple interest in property
with the address of 617 Cottage Meadow Court, Grand Junction, Colorado 81504 (the “Property”).

        10.     Upon information and belief, on or about June 28, 2018, HUD loaned Debtor
$62,025.95 secured by the Property as evidenced by a Partial Claim Deed of Trust (the “Deed of
Trust”) for the benefit of HUD dated June 28, 2018, executed by Debtor on July 24, 2018, and filed
with the Clerk and Recorder for Mesa County, Colorado, on July 31, 2018 at Reception No.
2849399. A copy of the Deed of Trust is attached hereto as Exhibit 1.

       11.    Debtor’s grant of a security interest in the Property is a transfer as that term is defined
by 11 U.S.C. § 101(54) (the “Transfer”).

                             FIRST CLAIM FOR RELIEF
  (Avoidance, preservation and recovery pursuant to 11 U.S.C. §§ 547(b), 550(a) and 551)

       12.    Trustee incorporates by this reference the allegations contained in Paragraphs 1
through 11 above as though more fully set forth in this First Claim for Relief.

       13.    The determination of whether the Transfer is preferential pursuant to 11 U.S.C.
§ 547(b) is made as of the Petition Date.

        14.    The Transfer was made for or on account of an antecedent debt owed by Debtor
before the Transfer was made.

        15.     The Transfer was made while Debtor was insolvent.

        16.     The Transfer was made on or within 90 days prior to the Petition Date.

        17.     The Transfer enabled HUD to receive more than HUD would have received in
Debtor’s chapter 7 case if the Transfer had not been made and HUD had received payment of its
debt to the extent provided by the provisions of the Bankruptcy Code.

       18.      The Transfer to HUD on or within 90 days of the Petition Date constitutes a
preferential transfer pursuant to 11 U.S.C. § 547(b).

                                                   2
Case:19-01209-MER Doc#:1 Filed:08/07/19                 Entered:08/07/19 10:38:56 Page3 of 3




        19.     The Transfer is therefore avoidable by Trustee and may be recovered and preserved
for the benefit of the bankruptcy estate pursuant to 11 U.S.C. §§ 547(b), 550(a) and 551.

        WHEREFORE, Trustee respectfully requests that the Court enter judgment in his favor and
against HUD (a) avoiding the Transfer from Debtor to HUD pursuant to 11 U.S.C. § 547(b), (b)
recovering and preserving the Transfer for the benefit of the bankruptcy estate, and (c) granting such
other relief as the Court deems appropriate.

       Dated this 7th day of August, 2019.

                                       Respectfully submitted,

                                       WADSWORTH GARBER WARNER CONRARDY, P.C.

                                       /s/ Aaron J. Conrardy
                                       Aaron J. Conrardy, #40030
                                       2580 West Main Street, Suite 200
                                       Littleton, Colorado 80120
                                       303-296-1999 / 303-296-7600 FAX
                                       aconrardy@wgwc-law.com
                                       Attorneys for the Plaintiff Jared C. Walters, chapter 7 trustee




                                                  3
